UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              16 Cr. 44 (KPF)

JOSE LORA,                                       SCHEDULING ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Due to a scheduling conflict created by this Court’s schedule, the

sentencing previously scheduled for December 19, 2019, at 3:00 p.m. is hereby

ADJOURNED to February 20, 2020, at 3:00 p.m., in Courtroom 618 of the

Thurgood Marshall Courthouse, 40 Foley Square, New York, New York.

Defendant’s sentencing submission shall be filed two weeks prior to

sentencing. The Government’s sentencing submission shall be filed on week

prior to sentencing.

      SO ORDERED.

Dated: December 5, 2019
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
